In an action by a passenger in a motor vehicle to recover damages for personal injuries, against the owner and operator of such vehicle and against the owner and operator of the truck with which the vehicle collided, both defendants *520appeal from an order of the Supreme Court, Kings County, dated October 13, 1960, granting plaintiff’s motion to vacate the dismissal of this action and restoring it to the Trial Term Day Calendar for a day certain, peremptorily against the plaintiff, upon the payment of $25 costs to the defendants. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.